        Case 4:20-cv-00479-YGR Document 52 Filed 09/30/20 Page 1 of 2
 1   MICHAEL COHEN, Attorney at Law - 98066
     1126½ Delaware
 2   Berkeley, CA 94702
     510/559-8707
 3   Fax:510/525-9615
     mikecohen@sprintmail.com
 4
     Andrew J. Christensen (SBN: 260748)
 5   LAW OFFICES OF ANDREW J. CHRISTENSEN, P.C.
     1970 Broadway, Suite 550
 6   Oakland, CA 94612
     Tel: (510) 761-7183
 7   Fax: (510) 680-3430
     Andrew@CaliforniaHomeLawyer.com
 8
     Attorneys for Plaintiff,
 9

10                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11                                    OAKLAND DIVISION

12   Mark Wilson,                                   )
                                                    )
13                    Plaintiff,                    )
                                                    )       Case Number: 4:20-cv-00479-YGR
14           vs.                                    )
                                                    )       ORDER DISMISSING ACTION WITH
15   Quality Loan Service Corporation; J. P.        )       PREJUDICE ACCORDING TO JOINT
     Morgan Chase Bank, N.A., and All Persons)              STIPULATION, AND RETAINING
16   Unknown, claiming any legal or equitable )             JURISDICTION TO ENFORCE, AND
     right, title, estate, lien, or interest in the )       RESOLVE DISPUTES UNDER,
17   property described in the complaint            )       SETTLEMENT AGREEMENT
     adverse to Plaintiff’s title thereto; and      )
18   DOES 1-100                                     )

19                  Defendants.

20

21
            Pursuant to the Joint Stipulation filed by the Parties Plaintiff Mark Wilson and
22
     Defendant JPMorgan Chase Bank, and pursuant to Federal Rule of Civil Procedure
23
     41(a)(1)(A)(ii), the Court Orders that this action be dismissed with prejudice pursuant to
24
     the terms of the Parties’ Settlement Agreement reached and placed on the record on May
25
     27, 2020, at a settlement conference before Magistrate Judge Laurel Beeler, and the terms
26

27                                                      1
                          Order Dismissing Action, and Retaining Jurisdiction
28
        Case 4:20-cv-00479-YGR Document 52 Filed 09/30/20 Page 2 of 2
 1   of which settlement are entered on the record as Docket Number 46 herein.

 2          The dismissal is with prejudice as to all claims between the parties, and applies to

 3   Defendant Quality Loan Service Corporation, pursuant to California Civil Code 2924l(d),

 4   with each party bearing that party’s own attorney’s fees and costs.

 5          Pursuant to Rule 41 and the Parties’ Settlement Agreement, it is hereby ordered that

 6   the Court shall retain jurisdiction to enforce the terms of, and resolve all disputes, including

 7   without limitation legal issues, relating to, the Settlement Agreement. See Kokkonen v.

 8   Guardian Life Ins. Co., 511 U.S. 375, 381–82 (1994).

 9          In the event of a dispute relating to the Settlement Agreement, the parties agree to

10   submit the matter to Magistrate Judge Laurel Beeler. In the event Judge Beeler is not

11   available or no longer on the bench, the matter shall be submitted to the Judge assigned to

12   this case.

13          The Settlement Agreement entered as docket number 46 herein is hereby

14   incorporated by reference into this Court’s order of dismissal.

15   DATED: September ___,
                      30 2020

16

17
                                                Honorable Yvonne Gonzalez Rogers
18

19

20

21

22

23

24

25

26

27                                                  2
                         Order Dismissing Action, and Retaining Jurisdiction
28
